DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 1, which recites “a second protocol data unit (PDU) session) in lines 2 and 6, and further recites “the second PDU session”. It is unclear which of the “second PUD session" is being referred to.
	Independent claims 7 and 13 recite similar limitations, and therefore are rejected for the same reason.
	Dependent claims 2-6, 8-12 and 14-18 are rejected at least based on dependency on claims 1, 7 and 13, respectively. 
	Claims 2-4, 6, 14-16 and 18 additionally recite “a second protocol data unit PDU session” and “the second PDU session”, and it is unclear which “second PUD session” is being referred to by the recitation of “the second PDU session” in claims 2-4, 6, 14-16 and 18.

Claims 8-10 and 12 additionally recite “the second PDU session”, and are rejected for same reason as claims 1, 7 and 13.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’2020/256742 A1 (hereinafter WO’742) in view of Sharma et al. (US 2021/0227422 A1, hereinafter Sharma).
	
Regarding claims 1, 7 and 13, WO’742 discloses a method for processing a session, applied to a terminal device, a device for processing a session (Abstract, apparatus for providing a PDU session; p. 7, lines 23-34 and Fig. 2, apparatus) and a non-transitory computer-readable storage medium for storing a computer program that causes a computer to execute instructions (p. 8, lines 30-33, “the memory device could be configured to store instructions for execution by the processor”), the device comprising: 
a processor and a memory (p. 8, lines 15-17 and Fig. 2, processor 202 and memory 204), wherein the memory is configured to store a computer program (p. 8, lines 27-30, “The memory device may be configured to store information, data, content, applications, instructions, or the like for enabling the apparatus to carry out various functions in accordance with an example embodiment of the present invention”), the processor is configured to call and run the computer program stored in the memory (p. 8, lines 30-33, “the memory device could be configured to store instructions for execution by the processor”) to execute the following: 
determining a processing manner of a second protocol data unit (PDU) session based on a priority of a first PDU session and a number of PDU sessions (p. 11, lines 18-20, “UE can use local configuration to decide PDU session priority to be included in the PDU session establishment request message”; p. 12, lines 14-20, “the apparatus including means, such as the processor 202, the communication interface 208 or the like, for determining whether to establish a new PDU session based on a PDU session priority parameter when a maximum number of PDU sessions the UE can establish in the network is reached as shown in block 404. The PDU session priority parameter corresponds to a PDU session priority parameter in user equipment (UE) route selection policy (URSP)”; p. 12, line 24-p. 13, line 15, an established PDU session (second PDU session) is released based on determination of priority on a requested PDU session (first PDU session) and whether maximum number of PDU sessions the UE can establish has been reached); and 
wherein determining a processing manner of a second protocol data unit PDU session based on a priority of a first PDU session and a number of PDU sessions comprises determining the processing manner of the second PDU session based on a comparison result between a number of activated PDU sessions and a number threshold (p. 11, lines 18-20, “UE can use local configuration to decide PDU session priority to be included in the PDU session establishment request message”; p. 12, lines 14-20, “the apparatus including means, such as the processor 202, the communication interface 208 or the like, for determining whether to establish a new PDU session based on a PDU session priority parameter when a maximum number of PDU sessions the UE can establish in the network is reached as shown in block 404. The PDU session priority parameter corresponds to a PDU session priority parameter in user equipment (UE) route selection policy (URSP)”).
	WO’742 does not expressly disclose wherein the second PDU session is an activated PDU session including an activated user plane resource.
	In an analogous art, Sharma discloses transmitting data by a communication device based on QoS (Abstract), wherein each QoS flow is associated with a radio bearer (user plane resource) (paragraphs 53-54), and higher priority data unit associated with QoS flow is transmitted using radio bearer, wherein the establishment of the second DRB may be in response to the determining that a data unit of the QoS flow is a higher priority data unit (paragraph 158). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish radio bearer of Sharma to transmit PDUs of WO’742 for data to be transmitted in bearer associated with QoS flow.

Regarding claims 2, 8 and 14, WO’742 in view of Sharma further discloses the processor is further configured to: obtain a session message from a higher layer, wherein the session message is used for indicating establishment or activation of the first PDU session (see WO’742, p. 15, lines 18-22, “An application in the UE requests a PDU session to be associated with the application at 602. Typical interactions are performed between the URSP handling layer and the 5GSM layer and from the URSP rules and attributes of PDU sessions available in the UE (if any), the UE decides that a new PDU session should be established”); and in response to the session message, determine the processing manner of the second PDU session based on the priority of the first PDU session and the number of PDU sessions (see WO’742, p. 11, lines 18-20; p. 12, lines 14-20 and p. 15, lines 23-27, determine whether the established PDU session (second PDU session) is released based on determination of priority on the requested PDU session (first PDU session) and whether maximum number of PDU sessions the UE can establish has been reached).

Regarding claims 3, 9 and 15, WO’742 in view of Sharma further discloses the processor is further configured to: determine the processing manner of the second PDU session based on the priority of the first PDU session when the number of activated sessions is equal to the number threshold; or determine the processing manner of the second PDU session without being based on the priority of the first PDU session when the number of activated sessions is less than the number threshold (see WO’742, p. 11, lines 4-7, “the maximum number of PDU sessions for the UE is not reached yet, or if it is, that the new PDU session to establish has a higher priority than some existing PDU sessions, in which case one existing PDU session is released first”, lines 9-11, “UE performs the UE-initiated PDU session establishment procedure by sending a PDU session establishment request message to the session management function (SMF)”).

Regarding claims 4, 10 and 16, WO’742 in view of Sharma discloses the limitations of claims 1, 7 and 13 as applied above. WO’742 in view of Sharma further discloses the processor is further configured to: determine the processing manner of the second PDU session based on the priority of the first PDU session when the number of DRBs is equal to the number threshold; or determine the processing manner of the second PDU session without being based on the priority of the first PDU session when the number of DRBs is less than the number threshold (see WO’742, p. 11, lines 5-7, “the new PDU session to establish has a higher priority than some existing PDU sessions, in which case one existing PDU session is released first”, i.e., when the new PDU session (first PDU session) has higher priority than the existing PDU session (second PDU session), the existing PDU session is released, when the maximum number of PDU sessions has been reached).
WO’742 does not explicitly disclose wherein the activated PDU sessions have activated user plane resources, and the user plane resources comprise data radio bearer DRBs.
Sharma discloses transmitting data by a communication device based on QoS (Abstract), wherein each QoS flow is associated with a radio bearer (user plane resource) (paragraphs 53-54), and higher priority data unit associated with QoS flow is transmitted using radio bearer, wherein the establishment of the second DRB may be in response to the determining that a data unit of the QoS flow is a higher priority data unit (paragraph 158). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish radio bearer of Sharma to transmit PDUs of WO’742 for data to be transmitted in bearer associated with QoS flow.

Regarding claims 5, 11 and 17, WO’742 in view of Sharma discloses the limitations of claims 3, 10 and 16 as applied above. WO’742 in view of Sharma discloses the claimed invention except for the number threshold is 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the maximum number of PDU sessions to be 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 6, 12 and 18, WO’742 in view of Sharma further discloses the processor is further configured to: deactivate or release the second PDU session when a priority of the first PDU session meets a priority requirement; or, determine not to deactivate or release the second PDU session when the priority of the first PDU session does not meet the priority requirement (see WO’742, p. 11, lines 5-7, “the new PDU session to establish has a higher priority than some existing PDU sessions, in which case one existing PDU session is released first”, i.e., when the new PDU session (first PDU session) has higher priority than the existing PDU session (second PDU session), the existing PDU session is released, when the maximum number of PDU sessions has been reached).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ETSI TS 124 501 V15.0.0 5G; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (3GPP TS 24.501 version 15.0.0 Release 15), dated July 2018, discloses handling maximum number of established PDU sessions, where UE releases established PDU session in order to serve emergency PDU session (p. 188, section 6.4.1.5).

Rastogi et al. (US 2016/0142933 A1) discloses a method of scheduling user equipments (UEs), the method comprising: in a cell, determining relative priorities of a plurality of data radio bearers (DRBs), each DRB associated with a respective UE having buffered data; and establishing a limit which divides radio resources that are available for allocation in the cell during a scheduling period into at least a first limited portion of the radio resources and a second remaining portion of the radio resources (paragraph 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645